Citation Nr: 0429670	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  01-04 441	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for a brain stem tumor.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the United States Army 
from June 1973 to July 1976.  Thereafter, he was a member of 
a reserve component and had a period of active duty for 
training from June 1982 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin that denied the appellant's claim for 
service connection for a brain stem lesion.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

Service connection may be granted upon a showing that the 
veteran currently suffers from a disability due to disease or 
injury that was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the appellant has essentially argued that he 
has a brain tumor that occurred as a result of an extended 
period of active duty for training.  The appellant contends 
that, in April 1984, he suffered a blow to the head that 
rendered him unconscious while participating in a boxing 
match in a "Tough Man" competition and that, without this 
aggravating injury the brain stem tumor never would have 
become a problem for him.  The United States Court of Appeals 
for Veterans Claims (Court) held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if a veteran's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed.  This issue has not been 
adequately addressed by the RO, nor have more basic questions 
of etiology and onset date.

Furthermore, the appellant's service medical records are 
incomplete.  The records from the first period of active 
service appear to be complete, but thereafter the only 
medical records in evidence relate to the September 1981 
entrance examination.  The appellant apparently served in 
both the Army Reserve and the Navy Reserve; he also 
participated in reserve officer training (ROTC).  The 
appellant's service medical records are deemed to be within 
the control of the government and should have been included 
in the record in their entirety, if available, as they may be 
determinative of the claim.  Therefore a remand is necessary 
for the purpose of obtaining seeking after such records.  See 
Bell v. Derwinski, 2 Vet. App. 492 (1992).  The relevant 
service medical treatment records, Reserves (Army and Navy) 
and ROTC, should be obtained and associated with the claims 
file.

In reviewing the evidence of record, the Board finds it is 
unable to fully address the issue of service connection 
without further medical evidence on the relationship, if any, 
between the development of an astrocytoma and boxing head 
trauma.  The medical opinions currently of record, both VA 
and private, are not clear as to the questions of onset date, 
etiology and aggravation.  Indeed, they are quite varied.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  However, it is the 
RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, the RO should 
notify the appellant of the information 
and evidence yet needed to substantiate 
his claim and of what part of such 
evidence he should obtain and what part 
the RO will yet attempt to obtain on his 
behalf.  He should also be told to 
provide any evidence in his possession 
that is pertinent to his claim on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. Principi, 
16 Vet. App. 370, 373-374 (2002).  (When 
notice letters were sent to the veteran 
in February 2000 and July 2003, the RO 
provided information on what was required 
to substantiate a claim of service 
connection on a direct basis, but little 
to nothing was said about service 
connection based on aggravation.  This 
deficiency should be corrected.)

2.  The RO should take appropriate steps 
to secure any additional Army Reserve 
(44th General Hospital unit) records and 
all Navy Reserve records or alternative 
records for the appellant through 
official channels or any other 
appropriate source, including the 
appellant.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.  

3.  The RO should obtain the appellant's 
personnel records from all periods of 
duty, whether active, inactive duty for 
training or active duty for training, in 
the Army and Navy Reserves.

4.  The RO should obtain all medical 
records associated with the appellant's 
ROTC training during the Fall semester of 
1984.  This should be done using all 
reasonable available means, including 
contacting the appellant's ROTC unit at 
Winona State University.  All efforts to 
verify the appellant's periods of ROTC 
training must be documented in the claims 
folder. 

5.  Following completion of the above 
development, the RO should arrange for a 
review of the veteran's records by a VA 
pathologist (preferably a neuro-
pathologist).  Following the review of 
the complete record, including all active 
duty, Army Reserve, Navy Reserve and ROTC 
records and a copy of this remand, the 
reviewer should furnish opinions 
concerning the following:

(a) What was the initial date of 
diagnosis of the brain stem tumor? 

(b) What were the first 
manifestations of the tumor?  When were 
they initially present?

(c) Taking into consideration the 
type of tumor, the veteran's age at the 
time of diagnosis, the size of the tumor 
at the time of diagnosis and any other 
pertinent factor(s) such as early 
manifestations, what was the approximate 
date of onset of a brain stem tumor?

(d) What, in general, is (are) the 
etiologic cause(s) of pontine Grade II 
astrocytomas?  Trauma, genetic, and 
occupational factors, if any, should be 
discussed.

Specifically, the reviewer should address 
the questions of:
(i) whether the appellant's 
astrocytoma is causally or etiologically 
related to a period of military service 
or to some other cause or causes?  (It is 
not necessary that the exact causes--
other than apparent relationship to some 
incident of service be delineated.)
(ii) what is the medical probability 
that the veteran's pathology is related 
to symptoms or signs he may have had in 
service (June 1973 to July 1976 and June 
1982 to May 1984), or within one year of 
service separation?
(iii) what is the medical 
probability that the astrocytoma is 
related to any trauma suffered by the 
veteran as a result of boxing in April 
1984?
(iv) whether it is at least as 
likely as not that the veteran's April 
1984 boxing trauma aggravated or 
contributed to or accelerated any 
existing brain stem tumor? and 
(v) if the veteran's April 1984 
boxing trauma aggravated or contributed 
to or accelerated any brain-stem tumor, 
to what extent, stated in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
cancer itself or as opposed to other 
possible contributing factors?

6.  Upon receipt of the VA reviewer's 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.

7.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

